     Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 1 of 31 PageID# 1                          O'&radiy/
                                                                                                 FILED
                                                                                                MAH.ROOM



                                                                                           AW-620ffl
                                                                                   CLERK, U.S. DISTRICT COURT
                               IN THE UNITED STATES DISTRICT COURT                       ALEXANDRIA. VIRGINIA
                               for THE            district OF VIRGINIA
                     COMPLAINT UNDER CIVIL RIGHTS ACT 42 U.S.C. § 1983 '
                                                               Action Number                "
                                                              (To be supplied by the Clerk; U.S. District"
                                                                                Court)


  Please fill out this complaint form completely. The court need^ the
  order to assure that your complaint is processed as aineHv          formation requested m
  ■are addreeaed. Please prmt/v^.e
  I. PARTIES

  A. Plaintiff:


         I- a.
                  (name)
                                                              b.    i'^3S69-o
                                                                     (mmate numfaCT)

                  (address),    '   •    :




 PlamtiffMUSTkeeptheCIerkofCourtnotifiedofanvchanrrpnf^R^
         tfpiain«-fajteto%eep.%e                                                                 or




B.      Defend'ant(s):


under
Private parties such as attorneys and other inmates may not hp r a
                                                               ^'^^adment.
addidon. liability under seodo:: 1983 re,~ZaTarnVyte7^^^^^^^ I'"'
harm. Normally, the Director of the Department of Coirections w^rR
                                                                   5
                                                              °^"sed you
                                                                          '
liable under section 1983 just because they supervise persons who niflrh                      ''°-
These persons are liable only if they were personally involved in the rH                  yo^^'n'ghts.
addition, priaona, jai a, and depardnenta wLn an in^ad^i^tt^ntptS                                        '
                                             D" jEOETI^JFy
                                                  1 .5 -
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 2 of 31 PageID# 2
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 3 of 31 PageID# 3
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 4 of 31 PageID# 4
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 5 of 31 PageID# 5
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 6 of 31 PageID# 6
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 7 of 31 PageID# 7
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 8 of 31 PageID# 8
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 9 of 31 PageID# 9




                                             \)QoC^                               < OSg
                            A V ■ A-\\_.:±Zla1£C..
            -VH 'S-X-v/uaA a^V; ^V^av;^
           I .. ...-J
     oLAfol'£-/^--fr .^loo                             /-5   <2l-.                            ^»
                                                                                              -^^i^basrt \4-Lo
     \r\*w                                       \/P V^ (S                                            I »waJQ
     O^

     'p£--€^A/g4^A^V-,.0&_Mo^jg.Vi                                                                    1^/7
      C^7^ A moA/g.-fffc) vToPr . _OKii^ PHu6iQ4a2
           yl   _       A                . *      ^    ^                           _   .. ^     ^     _     .     A




      / Q^r^            A_L                           r->.   D .U .                    , ,7           - 7
                        A4/v<■>e^_
      \3 0^-^^pfv;SiUc                                       -Vy5^oV^/^S_hte'
                    ^       *                f                    I          4'        /V\ /"-Y. -V
                                                                                                      flc^c^
      j    ._ ^lc^£.oL -fe

                                                 ViJ                         AV^ p^3fry^i totc ^£>(2.

    I c>                                         \           ^               . pLx:>j\p^ji^                       joyfrf
     Qj^ ^^(OTbtA^-irg^ -by-- -V^^-                                                    ^ ^ A'>MaA                     g. ^ ^
                            K_\/\]c^*zJl^                        <31^                          '^.r^cX                    1


      >4a/^ o


                                At_/—_^j^ _\f^Ad^5
     L~<i.c\c^- l^d^2^^>.^._.fe.':l^^^o^                                                  juLg^^i>oArl

      nO . V \, / . _              /" /" '           ■. \    %        /"vO        ^^N         _\I     -Vw . v3i
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 10 of 31 PageID# 10
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 11 of 31 PageID# 11
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 12 of 31 PageID# 12
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 13 of 31 PageID# 13
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 14 of 31 PageID# 14
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 15 of 31 PageID# 15
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 16 of 31 PageID# 16
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 17 of 31 PageID# 17
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 18 of 31 PageID# 18
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 19 of 31 PageID# 19
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 20 of 31 PageID# 20
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 21 of 31 PageID# 21
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 22 of 31 PageID# 22
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 23 of 31 PageID# 23
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 24 of 31 PageID# 24
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 25 of 31 PageID# 25
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 26 of 31 PageID# 26
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 27 of 31 PageID# 27
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 28 of 31 PageID# 28
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 29 of 31 PageID# 29
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 30 of 31 PageID# 30
Case 1:20-cv-00469-LO-MSN Document 1 Filed 04/24/20 Page 31 of 31 PageID# 31
